Citation Nr: 0305781	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  96-41 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this rating, an increased rating 
was denied for residuals of a head injury, service connection 
was denied for hearing loss disability and service connection 
was denied for arteriosclerotic heart disease, claimed to be 
secondary to the service-connected head injury.  By a 
September 1996 VA Form 9, the veteran stated that he wished 
to withdraw the claim for service connection for 
arteriosclerotic heart disease.  Likewise, in testimony 
provided in the October 1996 RO hearing, the veteran 
reiterated that he wished to withdraw the claim for service 
connection for a heart condition.  In an August 1998 Report 
Of Contact, VA Form 119, the veteran indicated his intention 
to withdraw the appeal for an increased rating for residuals 
of a head injury and indicated that he would continue to 
pursue the claim for service connection for hearing loss 
disability.  

The Board notes, however that in September 1996, the veteran 
through his representative raised a new claim for an 
increased rating for his service-connected skull defect, 
rated at 10 percent.  By a June 1999 rating decision, the 
disability rating for the skull defect was increased to a 30 
percent rating effective September 1996.  In an August 1999 
statement, the representative expressed the intention to 
appeal the June 1999 rating decision.  A statement of the 
case was issued in January 2003; however, no substantive 
appeal was received on this issue.  According, the Board 
construes the issue on appeal to be limited to that set forth 
on the title page of this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has been shown to have hearing loss 
disability, as demonstrated in the report of the August 1995 
VA examination.  

3.  Medical opinions of record indicate that the veteran's 
hearing loss disability is related to the his service-
connected head injury.  


CONCLUSION OF LAW

The veteran has hearing loss disability that is proximately 
due to or the result of service-connected head injury 
residuals.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a), 3.385 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty To Assist and Notify the Veteran

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
October 1995 rating decision, the April 1996 statement of the 
case and the December 1997 supplemental statement of the 
case.  In particular, he was told that there was no evidence 
showing that he had a hearing loss disability related to 
injury, disease or event of his military service.  The RO 
also notified him by letter dated August 2001 that he needed 
to submit evidence in support of his claim, such as 
statements from doctors who treated him for the disability at 
issue.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In letter 
dated in August 2001, the RO asked him to specify where he 
had received treatment and solicited releases to obtain his 
private records.  The RO also informed him that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's reports of outpatient treatment from 
the Decatur and Atlanta, Georgia,VA Medical Centers, reports 
of VA medical examinations and reports of private treatment.  
In addition, the veteran was afforded the opportunity to 
provide testimony at an RO hearing, conducted in October 
1996.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Contentions

The veteran contends that he is entitled to service 
connection for hearing loss disability that he claims is 
associated with residuals of a head injury sustained during 
his military service.  The veteran provided testimony at the 
October 1996 RO hearing, and his testimony consistent with 
these contentions.  

Pertinent Law and Regulations

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that entitlement to service connection may be 
granted for aggravation of a nonservice-connected condition 
by a service-connected condition. This determination rests 
upon the meaning of disability, defined for this purpose as 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition." See 
Allen v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Factual Background

Service connection has been established for residuals of a 
head injury with post-traumatic stress disorder, currently 
evaluated as 70 percent disabling.  In addition, service 
connection has also been established for a skull defect, 
currently evaluated as 30 percent disabling.  

The veteran's service medical records are negative for any 
complaints or findings of hearing loss disability.  Hearing 
acuity was determined to be 15/15 for whispered voice at the 
medical examinations for entrance and discharge from the 
veteran's service.  At the initial VA examination conducted 
in May 1946 the veteran was noted to be able to hear ordinary 
conversation at 15 feet.  

Records from Newark Beth Israel Hospital, dated from 
September 1949 show that the veteran had been seen 3 years 
previously for a head operation for a subdural hematoma.  As 
reported, the veteran had a concussion of the brain at Iowa 
Jima.  The veteran was hospitalized in September 1949 with 
numerous complaints including ringing in the ears.  

In August 1995, the veteran underwent VA audiometric testing 
that showed the presence of a bilateral mixed hearing loss.  
Pure tone thresholds of 45, 45 45, 35 and 50 decibels were 
noted at 500, 1000, 2000, 3000, and 4000 hertz in the right 
ear.  In the left ear, the veteran demonstrated pure tone 
thresholds of 60, 55, 45, 50 and 65 decibels at the same 
tested frequencies.  These findings are consistent with 
definition of hearing loss disability set forth above.  

A May 1996 statement was received from J. L. Baxt, D.O., 
identified as a board certified neurologist.  In this 
statement, Dr. Baxt noted that the veteran suffered head 
trauma and sustained a brain hemorrhage or subdural hematoma, 
requiring evacuation in 1946.  In addition, Dr. Baxt asserted 
the opinion that the veteran had a hearing loss as a direct 
complication of head trauma that he sustained at the time of 
the aforementioned injury.  

A July 1996 private medical statement was received from N. R. 
Griner, M.D., of Ear, Nose & Throat Associates.  This 
statement reflects that the veteran sustained a head trauma 
during World War II and was service-connected for that 
injury.  In addition, audiometric testing conducted in 1993 
showed bilateral neurosensory hearing loss consistent with 
noise trauma consistent with the veteran's service-connected 
injury.  

A February 1997 statement from Dr. Baxt is to the effect that 
the veteran had been wearing hearing aids since the 1960s.  
Moreover it was noted that it is clear from neurological 
literature that head trauma of such a severity as to cause a 
subdural hematoma and to requiring a craniotomy may also have 
an adverse impact on hearing, specifically if an explosion 
occurs next to the subject in question.  

Reports of VA outpatient treatment, dated from July 2001 show 
that the veteran was had been provided with hearing aids,  
Consequently; the persistence of hearing loss disability is 
indicated.  

Analysis

The veteran is currently shown to have audiometric findings 
that satisfy the definition of hearing loss disability set 
forth in 38 C.F.R. § 3.385.  In addition, medical statements 
have been submitted on his behalf that suggest a nexus 
between the veteran's hearing loss and his service-connected 
head injury residuals.  While record does not contain 
evidence that expressly refutes these opinions, it is 
significant to note that there is no clear explanation 
regarding the elapse of time between the inservice head 
injury and time when hearing loss disability was first 
identified.  

However, the Board is mindful of the doctrine of benefit of 
the doubt.  That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 2002).  In this case, the Board finds that the 
evidence is in relative equipoise, as the weight of the 
evidence neither compels a denial or a grant of benefits 
sought.  Therefore, the benefit of the doubt doctrine is for 
application and such doubt is resolved in the veteran's 
favor.  38 U.S.C.A. §5107 (b); 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In view of the 
foregoing, service connection is granted for hearing loss 
disability.  


ORDER

Service connection for hearing loss disability, claimed to be 
secondary to service-connected head trauma is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

(Continued on next 
page)

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

